


109 HR 5745 IH: For the relief of Irma Diaz, Luis Diaz, Jr., and Monica

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5745
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Irma Diaz, Luis Diaz, Jr., and Monica
		  Diaz.
	
	
		1.Authorization to remain
			 temporarily in the United States for Irma Diaz, Luis Diaz, Jr., and Monica
			 Diaz
			(a)In
			 generalThe Secretary of
			 Homeland Security shall stay removal or deportation of Irma Diaz, Luis Diaz,
			 Jr., and Monica Diaz from the United States and permit them to remain
			 temporarily in the United States notwithstanding section 237(a) of the
			 Immigration and Nationality Act.
			(b)Application to
			 previously known groundsThe
			 stay of removal or deportation under subsection (a) shall apply only to grounds
			 for removal or deportation of which the Department of State or the Department
			 of Homeland Security had knowledge before the date of the enactment of this
			 Act.
			(c)DurationThe stay of removal or deportation under
			 subsection (a) shall be effective during the period beginning on the date of
			 the enactment of this Act and ending on the date that is 60 days after a final
			 decision is rendered with respect to the application for asylum filed by Luis
			 Diaz, Sr., the father of Luis Diaz, Jr. and Monica Diaz and spouse of Irma
			 Diaz.
			
